--------------------------------------------------------------------------------

INVESTOR RELATIONS AND MARKETING AGREEMENT

THIS INVESTOR RELATIONS AND MARKETING AGREEMENT, made effective this 1st day of
AUGUST 2014 between:

Neil Blake
Site 30F Comp 3 RR#1
Kaleden BC Canada V0H 1K0
(Hereinafter referred to as “Provider”)

AND:

Enertopia Corp.
950 - 1130 Pender St W
Vancouver BC Canada V6E 4A4
Kelowna BC V1X 7W2

(Hereinafter referred to as “Public Company”)

WITNESS THAT:

WHEREAS:

A.     Public Company requires investor relations and marketing advisory
services and desires to employ Provider to provide such services;

B.     Provider is engaged in the business of providing marketing, promotional
and public relations services to listed companies and has agreed to provide such
services to the Public Company as its “Investor Relations Contractor”.

NOW THEREFORE, the parties agree as follows:

I.     APPOINTMENT
Public Company hereby engages Provider to provide investor relations and
marketing services and hereby retains and employs Provider on the terms and
conditions of this Agreement. Provider accepts such appointment and agrees to
use its best efforts to perform such services, upon the terms and conditions of
this Agreement.

II.     TERM
The initial term of this agreement shall begin on the date of execution of this
Agreement and continue for three months. Thereafter the agreement will continue
on a month-by-month basis pending cancelation by written notification with 30
days notice.

III.     SERVICES OF PROVIDER
Provider shall act generally as the Investor Relations Officers for Public
Company and as such shall perform services as follows:

A.     Provider will introduce the Co. to industry professionals and organize
meetings for possible financing, analyst and/or newsletter reports and
appropriate public relations and advertising venues.

B.     Provider will create and maintain a database of investors, brokers,
analysts, newsletter writers, etc. on behalf of the Co.

C.     Provider with and advise Public Company and assist in developing
appropriate due diligence material (to satisfy the in-house and regulatory
requirements of broker/dealers) broker presentations, corporate mailing pieces,
brochures, shareholder communications, research reports and other collateral
material. Within the guidelines of an approved budget, Provider will propose
advertising campaigns designed to increase the audience for the Co. and to
source investor leads.

--------------------------------------------------------------------------------


Investor Relations and Marketing Agreement page 2

D.     Provider will telephone new contacts and update contacts in the database
on corporate developments in an on-going, timely and professional manner. The
provider will target to make 50 outgoing calls per day as well as answer
incoming calls, answer questions and fulfill requests for investor packages by
email/mail/fax/ and courier.

IV.     LIMITATIONS ON SERVICES
The parties recognize that certain responsibilities and obligations are imposed
by federal, provincial and state securities laws and by the applicable rules and
regulations of the Securities Commissions. Accordingly, Provider agrees that:

A.     Provider shall not release any financial or other material information or
data about Public Company and its business without the consent of approval of
Public Company;

B.     Provider shall not conduct any meetings with financial analysts regarding
Public Company without informing Public Company of the proposed meeting and its
general format or agenda;

C.     Provider shall not release any information or data about Public Company’s
affairs to selected limited person(s), entity or group if Provider is aware that
such information or data has not been generally released or promulgated.

V.     REPRESENTATIONS AND INDEMNIFICATION
A.     Public Company shall be deemed to make a continuing representation of the
accuracy of any and all material facts, material information and data that it
supplies to Provider and the general availability of such information. Public
Company is aware that Provider will rely on such continuing representation in
disseminating such information and otherwise performing its public relations
functions under this Agreement.

B.     Provider in the absence of notice in writing from Public Company will
rely on the continuing accuracy of material; information and data supplied by
Public Company and its general availability.

C.     Public Company hereby agrees to indemnify Provider against and to hold
Provider harmless from any claims, suits, loss damages, etc. arising out of
Provider reliance on the general availability of information supplied to
Provider and Provider ability to promulgate such information.

D.     Conversely, Public Company may rely on Provider to disseminate and
promulgate only such material, information and data as supplied by Public
Company for such purposes. Provider hereby agrees to indemnify Public Company
against and to hold Public Company harmless from any claims, damages, suits,
loss damages, etc. arising out of Public Company’s reliance upon Provider to
disseminate and promulgate only such facts, material information and data.

VI.     COMPENSATION
In consideration of Provider rendering to Public Company the services referred
to in section III, Public Company shall pay Provider, a monthly fee of $2,500
payable on the 1st day of each monthly period starting on the signing of this
agreement. Stock options may be granted following an initial review period of 30
days.

--------------------------------------------------------------------------------


Investor Relations and Marketing Agreement page 3

VII.     RELATIONSHIP OF PARTIES
Provider is a contractor, responsible for compensation of its agents, employees
and representatives, as well as all applicable withholding therefrom and taxes
thereon (including unemployment insurance) and all workers compensation
insurance. This Agreement does not establish any partnership, joint venture, or
other business entity or association between the parties and neither party is
intended to have any interest in the business or property of the other.

VIII.     GENERAL
A.     This Agreement shall be governed by and construed in accordance with the
laws of the Province of British Columbia, which shall be deemed to be the proper
law of this contract.

B.     This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto or by their successors or assigns.

C.     This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same document, and any facsimile signature shall be taken
as an original.

D.     The provisions herein contained constitute the entire agreement between
the parties and supersedes all previous communications, representations and
agreements whether oral or written between the parties with respect to the
subject matter hereof.

E.     Each of the parties hereto hereby covenants and agrees to execute such
further and other documents and instruments and to do such further and other
things as may be necessary to implement and carry out the intent of this
Agreement.

F.     No condoning, excusing or waiver by any party hereto of any default,
breach of non-observance by any other party hereto at any time or times in
respect of any covenant, proviso or condition herein contained shall operate as
a waiver of that party’s rights hereunder in respect of any continuing or
subsequent default, breach or non-observance, or so as to defer or affect in any
way the rights of the party in respect of any such continuing or subsequent
default breach of non-observance, and no waiver shall be inferred from or
implied by anything done or omitted to be done by the party having those rights.

G.     This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective heirs, administrators, successors and their
respective permitted assigns.

H.     Time is of the essence of this agreement.

I.      This Agreement is subject to the acceptance of the applicable stock
exchanges and regulatory bodies.

IN WITNESS WHEREOF, the parties hereto have hereunto affixed their respective
hands as of the day and year first written above.

NEIL Blake Enertopia Corp. PROVIDER PUBLIC COMPANY            
_______________________________ ________________________________________ Per:
Authorized Signatory Per: Authorized Signatory


--------------------------------------------------------------------------------